Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-7, 9, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no proper teaching in the art of a tire with fastener members which has specific relationships between the height of the bead toe and the cross section of the tire, and the fiber bundle dimensions.

The closest prior art is Balzer (US-6462650), which teaches a pneumatic tire with a mechanical fastener. However, Balzer does not teach the proper composition of the reinforcing layers, or the proper relationship between the different fiber bundle dimensions in the reinforcing member.

While one of ordinary skill in the art could use Tanno (US-20120024439) and Scheungraber (US-20120248274) to modify Balzer in order to teach the limitations missing from Balzer. However, this combination would still not teach the proper relationships between the fastener and fiber bundles dimensions, as the proper combination to teach these limitations would require them to be result-effective variables in order for the combinations to be made with proper motivation. However, as .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748